Citation Nr: 1445740	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-49 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for transverse myelitis (polio myelitis or paraplegia).

2.  Entitlement to a rating higher than 50 percent prior to February 25, 2014, and higher than 70 percent since, for posttraumatic stress disorder (PTSD).

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or on account of being housebound (HB).


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney



WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran and his wife


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active military service from September 1964 to August 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, but the RO in Winston-Salem, North Carolina, certified these claims to the Board for appellate review.

The Veteran and his spouse testified in support of these claims during a hearing in July 2011 before the undersigned Veterans Law Judge at the Board's offices in Washington, DC (Central Office (CO) hearing).

The Board subsequently, in September 2012, reopened the claim for transverse myelitis (polio myelitis or paraplegia) because there was the required new and material evidence since a prior - final and binding - decision earlier considering and denying this claim.  But rather than immediately readjudicating this claim on its underlying merits, the Board then proceeded to remand this claim and the others to the RO for further development and consideration - including having the Veteran reexamined to reassess the severity of his service-connected PTSD.

At the time of that remand, the appeal also included an additional claim of entitlement to a total disability rating based on individual unemployability (TDIU).  But in a rating decision since issued in July 2014, the RO granted this other claim, retroactively effective from February 25, 2014, the date of the VA compensation examination the Veteran had undergone on remand reassessing the severity of his PTSD and determining the effect this and his other service-connected disabilities had on his employability, i.e., ability to obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison.

Also in the July 2014 decision, on remand, the RO increased the rating for the PTSD from 50 to 70 percent with the same retroactive effective date of February 25, 2014, also coinciding with the date of the VA compensation examination the Veteran had on remand.  He since has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability unless he expressly indicates otherwise).  So this claim now concerns whether he was entitled to a rating higher than 50 percent for his PTSD prior to February 25, 2014, and whether he has been entitled to a rating higher than 70 percent for this disability since.  Still at issue, as well, are his claims for SMC and transverse myelitis because the RO continued to deny them on remand.

The RO recertified this appeal to the Board in September 2014, and later that same month the Veteran's attorney submitted an additional statement (another VA Form 9 - Appeal to the Board) requesting another hearing before the Board, this time however using videoconferencing technology.  Usually, a Veteran is only entitled to one hearing before the Board.  Since, however, this appeal now also concerns what amounts to disagreement with the effective date of the higher 70 percent rating for the PTSD (the Veteran's attorney argues for an earlier effective date in this most recent September 2014 statement), the Veteran is entitled to this additional hearing before deciding his appeal of these remaining claims.  Therefore, rather than deciding, the Board is again remanding these claims to the Agency of Original Jurisdiction (AOJ).

These claims have been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In light of the request on the September 2014 VA Form 9 for an additional hearing before the Board - specifically, a videoconference hearing - these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before the Board.  Notify him and his attorney of the date, time, and location of this additional hearing.  Put a copy of this notification letter in the claims file.  Upon completion of the hearing, return these claims to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

